UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1548


JAMES H. HOWELL;       ROBERT    S.   MARSHALL;   GLENROY    SCHISSLER;
RICHARD A. YOUNG,

                   Plaintiffs – Appellants,

             and

JACK RUSHING,

                   Plaintiff,

             v.

TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 355; DRIVERS,
CHAUFFEURS AND HELPERS LOCAL UNION NO. 639; TEAMSTERS 639
EMPLOYERS PENSION TRUST FUND; TEAMSTERS 355 EMPLOYERS
PENSION TRUST FUND; JOINT BOARD OF TRUSTEES OF TEAMSTERS 639
EMPLOYERS PENSION TRUST FUND; JOINT BOARD OF TRUSTEES OF
TEAMSTERS 355 EMPLOYERS PENSION TRUST FUND; PHILIP FEASTER,

                   Defendants – Appellees,

             and

INTERNATIONAL BROTHERHOOD OF TEAMSTERS; TEAMSTERS                 JOINT
COUNCIL NO. 55; UNITED PARCEL SERVICE, INCORPORATED,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-00989-WDQ)


Submitted:    December 10, 2008                Decided:     January 23, 2009
Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Howell; Robert S. Marshall; Glenroy Schissler; Richard
A. Young, Appellants Pro Se.      Helene Victoria Hedian, Paul
Douglas Starr, Kimberly Lynn Bradley, ABATO, RUBENSTEIN & ABATO,
PA, Baltimore, Maryland; Mark James Murphy, MOONEY, GREEN, BAKER
& SAINDON, PC, Washington, D.C.; Donald Lawrence Havermann,
Simon Joseph Torres, MORGAN, LEWIS & BOCKIUS, LLP, Washington,
D.C.; Jason Lee Levine, JOSEPH, GREENWALD & LAAKE, PA,
Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Appellants appeal the district court’s order denying

their motion for reconsideration of the court’s order granting

Appellees’ motions to dismiss, granting the remaining Appellee’s

motion   for   judgment   on   the   pleadings,   and   denying   relief   on

Appellants’ civil complaint.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm substantially

for the reasons stated by the district court.               See Howell v.

Truck Drivers & Helpers Local Union No. 355, No. 1:07-cv-00989-

WDQ (D. Md. Apr. 9, 2008; Jan. 8, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      3